Exhibit 10.1(c)
 
Stock Option No.  O-000


HELIX BIOMEDIX, INC. (THE “COMPANY”)
INCENTIVE STOCK OPTION AGREEMENT


We are pleased to inform you that the Company has granted to you, as the
individual named below (the “Optionee”), this Stock Option. This Stock Option
Agreement is a contract between you and the Company. It grants to you certain
defined rights, at certain times and under certain conditions, to purchase
shares of the Company’s Common Stock, and in exchange you accept certain
obligations and responsibilities, as described below and in the Company's 2011
Stock Option Plan amended, (the “Plan”) and the Terms and Conditions attached
here.


FOR VALUABLE CONSIDERATION, the Company does hereby grant to the Optionee, as of
the Date of Option Grant specified below, the right and option to purchase the
number of shares of the Company’s $0.001 par value Common Stock specified below
(the “Option Shares”) for the Exercise Price Per Share specified below, and the
right to purchase the Option Shares under this Stock Option Agreement shall
accrue and vest according to the Vesting Schedule specified below:
 
 

--------------------------------------------------------------------------------

NAME OF OPTIONEE:

--------------------------------------------------------------------------------

TYPE OF OPTION:  Incentive Stock Option

--------------------------------------------------------------------------------

NUMBER OF OPTION SHARES:

--------------------------------------------------------------------------------

EXERCISE PRICE PER SHARE: $

--------------------------------------------------------------------------------

DATE OF OPTION GRANT:

--------------------------------------------------------------------------------

EXPIRATION DATE:

--------------------------------------------------------------------------------

VESTING SCHEDULE:  1/3 of total shares after one year from grant date, 1/36 of
total shares monthly thereafter.

--------------------------------------------------------------------------------

 
 
EXECUTED as of the Date of Option Grant.






HELIX BIOMEDIX, INC.


___________________________________
By:  R. Stephen Beatty, President and CEO




BY SIGNING BELOW AND ENTERING INTO THIS STOCK OPTION AGREEMENT, OPTIONEE AGREES
TO THE TERMS HEREOF AND ALL OBLIGATIONS AND RESPONSIBILITIES AS DESCRIBED IN THE
PLAN AND THE ATTACHED TERMS AND CONDITIONS.


OPTIONEE




______________________________________________________
                                                  , as Optionee


 
Stock Option Agreement (2011 Stock Option Plan)
 
1

--------------------------------------------------------------------------------

 


TERMS AND CONDITIONS OF STOCK OPTION AGREEMENT


UNLESS EXPRESSLY SET FORTH IN THERE TERMS AND CONDITIONS ARE SUBJECT TO THE
TERMS HEREOF AND OF THE COMPANY’S 2011 STOCK OPTION PLAN (THE “PLAN”).


CAPITALIZED TERMS USED IN THIS STOCK OPTION AGREEMENT (THIS “AGREEMENT”), IF NOT
OTHERWISE DEFINED, HAVE THE MEANINGS GIVEN THEM IN THE PLAN.


1.
(a)
Any Option Shares which become purchasable (“vest”) but are not purchased on a
vesting date or anniversary date, as the case may be, may be purchased on any
subsequent date, provided all options for the purchase of Option Shares must be
exercised within the time periods specified in Section 2 below.

 
 
(b)
Optionee’s shall have conditional purchase rights in the event of any Change of
Control Event or dissolution as described in the Plan.



2.
All UNVESTED options shall expire upon any termination of Optionee's employment
with or provision of services to the Company for any reason, whether voluntary
or involuntary, or upon the death or Disability of Optionee, as more fully
described in the Plan.



Subject to the terms hereof, all VESTED options (i.e., options for which the
right to purchase has accrued) shall expire at the earliest of the following:


 
(a)
The expiration date specified in the Stock Option Agreement;



 
(b)
Immediately upon any involuntary termination of Optionee’s employment for cause;



 
(c)
Ninety (90) days after involuntary termination of Optionee’s employment without
cause; provided, however, that the Board or its designated Committee may extend
the expiration period for such vested options up to five (5) years, in which
event this Incentive Stock Option shall thereupon automatically convert into a
Nonqualified Stock Option;



 
(d)
Ninety (90) days after voluntary termination of employment; provided, however,
that the Board or its designated Committee may extend the expiration period for
such vested options up to five (5) years, in which event this Incentive Stock
Option shall thereupon automatically convert into a Nonqualified Stock Option;



 
(e)
Twelve (12) months after Optionee’s death or disability; provided, however, that
the Board or its designated Committee may extend the expiration period for such
vested options up to five (5) years, in which event this Incentive Stock Option
shall thereupon automatically convert into a Nonqualified Stock Option; or



 
(f)
In the event of a Change of Control Event, or the filing of Articles of
Dissolution, as described in the Plan.

 
Optionee agrees that all vested and unvested options granted pursuant to this
Stock Option shall expire in accordance with the provisions of this paragraph 2
following involuntary or voluntary termination of Optionee's employment with,
engagement by or services to the Company, as applicable, for any reason.
Optionee hereby waives the right to recover as damages any vested or unvested
stock options which expire according to this paragraph 2. This waiver shall
include, but not be limited to, damages related to any claims Optionee may have
against the Company to which Optionee may be entitled by virtue of employment
with the Company or the termination of Optionee's employment.


3.
This Stock Option may be exercised at different times for portions of the total
number of Option Shares for which the right to purchase shall have accrued and
vested hereunder, provided that such portions are in multiples of ten (10)
shares if the Optionee holds vested portions for ninety-nine (99) or fewer
shares and otherwise in multiples of one hundred (100) shares.

 
 
Stock Option Agreement (2011 Stock Option Plan)
 
2

--------------------------------------------------------------------------------

 
 
4.
This Stock Option shall be adjusted for recapitalization, stock splits, stock
dividends and the like as described in the Plan.



5.
This is not an employment contract and while the benefits, if any, of this Stock
Option may be an incident of the Optionee's employment with or provision of
services to the Company, the terms and conditions of such employment or
provision of services are otherwise wholly independent hereof.



6.
Neither this Stock Option nor any right under this Agreement is assignable and
rights under this Agreement may be exercised only by the Optionee or a person to
whom the rights under this Agreement shall pass by will or the laws of descent
and distribution.



7.
The Optionee shall indicate Optionee's intention to exercise this Stock Option
with respect to vested Option Shares by notifying the Company in writing of such
intention in the form of the Notice of Exercise attached hereto as Exhibit A,
indicating the number of Option Shares Optionee intends to purchase and, within
ten (10) days thereafter, paying to the Company an amount sufficient to cover
the total option price of such Option Shares together with the amount of
federal, state and local income and FICA taxes required to be withheld by the
Company, if any, as provided in the Plan. Payment of the Exercise Price Per
Share specified on the first page of this Agreement shall be made in cash or in
accordance with such procedures for a “cashless exercise” as may be established
from time to time by the Company to facilitate exercises of Stock Options and
sales of Option Shares under the Plan.



8.
If the Optionee, immediately prior to the grant of an Incentive Stock Option
hereunder, owns stock in the Company representing more than ten percent (10%) of
the voting power of all classes of stock of the Company, the Exercise Price Per
Share specified on the first page of this Agreement for Incentive Stock Options
granted hereunder shall be not less than one hundred ten percent (110%) of the
Fair Market Value of the Company's Common Stock on the Date of Option Grant
specified on the first page of this Agreement and such Incentive Stock Option
shall not be exercisable after the expiration of five (5) years from said Date
of Option Grant and notwithstanding any pricing or vesting terms hereof which
appear at variance with the foregoing, all pricing and vesting terms hereof
shall be deemed hereby to conform with the foregoing limitations. In lieu of the
foregoing, the Optionee may elect to have a Stock Option that purports to be an
Incentive Stock Option treated as a Non-Qualified Stock Option pursuant to the
original terms of this Agreement.



9.
Notwithstanding the foregoing, no Stock Option shall be exercisable and rights
under this Agreement are not enforceable, unless and until all requirements
imposed by or pursuant to Section 2.18 of the Plan are satisfied.



SECTION 2.18 OF THE PLAN DESCRIBES CERTAIN IMPORTANT CONDITIONS RELATING TO
FEDERAL AND STATE SECURITIES LAWS THAT MUST BE SATISFIED BEFORE THIS OPTION CAN
BE EXERCISED AND BEFORE THE COMPANY CAN ISSUE ANY OPTION SHARES TO THE OPTIONEE.


THERE CAN BE NO ASSURANCE THAT APPLICABLE EXEMPTION(S) ALLOWING ISSUANCE OF THE
SHARES UPON EXERCISE WILL BE AVAILABLE, NOR IS THERE ASSURANCE THAT ISSUED
SHARES WILL BE REGISTERED OR THAT ONCE REGISTERED THE REGISTRATION WILL BE
MAINTAINED. IF THE SHARES ARE NOT REGISTERED OR IF THE REGISTRATION IS NOT
MAINTAINED, THE OPTIONEE WILL NOT BE ABLE TO TRADE SHARES OBTAINED UPON EXERCISE
OF THIS STOCK OPTION UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE. AT THE
PRESENT TIME, EXEMPTIONS FROM REGISTRATION UNDER FEDERAL AND STATE SECURITIES
LAWS ARE VERY LIMITED AND MIGHT BE UNAVAILABLE TO THE OPTIONEE PRIOR TO THE
EXPIRATION OF THIS OPTION. AS A CONSEQUENCE OF THE FOREGOING, THE OPTIONEE MIGHT
NOT HAVE AN OPPORTUNITY TO EXERCISE THIS OPTION AND TO RECEIVE OPTION SHARES
UPON SUCH EXERCISE AND, IF THE OPTIONEE IS ABLE TO EXERCISE THIS OPTION AND TO
RECEIVE OPTION SHARES UPON SUCH EXERCISE, THE OPTIONEE MIGHT NOT HAVE THE
OPPORTUNITY TO TRADE SUCH OPTION SHARES.
 
 
Stock Option Agreement (2011 Stock Option Plan)
 
3

--------------------------------------------------------------------------------

 
 
10.
NO RIGHTS TO STOCK OPTIONS OR EMPLOYMENT; NO RESTRICTIONS



Neither Optionee nor any other person shall have any claim or right to be
granted a Stock Option under the Plan. Having received a Stock Option under the
Plan shall not give Optionee any right to receive any other grant or option
under the Plan. Optionee shall have no rights to or interest in any Option
except as set forth herein, in the Plan, or in another Option specifically
granted by the Company to Optionee. Neither this Option, the Plan, nor any
action taken hereunder or under the Plan shall be construed as giving any
Employee, Consultant or Director any right to be retained in the employ of, or
be engaged as a Consultant to, or serve as a Director of, the Company, as the
case may be, or otherwise in any way affect any right and power of the Company
to terminate the employment or engagement of any Employee, Consultant or
Director at any time with or without assigning a reason therefore. Nothing in
the Plan restricts the Company's rights to adopt other option plans pertaining
to any or all of the Employees, Consultants or Directors covered under the Plan
or other Employees, Consultants or Directors not covered under the Plan.


THIS AGREEMENT AND THE STOCK OPTION REPRESENTED HEREBY MAY BE AFFECTED, WITH
REGARD TO BOTH VESTING SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, A
REDUCTION IN THE NUMBER OF HOURS WORKED, PARTIAL DISABILITY AND OTHER CHANGES IN
OPTIONEE'S EMPLOYEE, CONSULTANT OR DIRECTOR STATUS, AS THE CASE MAY BE. THE
COMPANY'S POLICIES IN SUCH MATTERS, IF ANY, SHALL BE CONTAINED IN THE PLAN
GUIDELINES ADOPTED BY THE BOARD. THE PLAN GUIDELINES AND THE GUIDELINES, RULES,
POLICIES AND REGULATIONS CONTAINED THEREIN MAY BE AMENDED AT ANY TIME AND FROM
TIME TO TIME BY THE BOARD OF DIRECTORS OF THE COMPANY, OR THE COMMITTEE
APPOINTED BY SUCH BOARD, IN ITS SOLE DISCRETION AND WITH OR WITHOUT NOTICE.
OPTIONEE'S RIGHTS HEREUNDER OR UNDER THE PLAN AT ANY TIME SHALL BE GOVERNED BY
THE PLAN GUIDELINES IN EFFECT AT THE TIME OF ANY CHANGE IN OPTIONEE'S STATUS AS
CONTEMPLATED ABOVE.


11.
The Stock Option represented by this Agreement is granted pursuant to and is
controlled by the Plan and by the Plan Guidelines, if any, as adopted by the
Board and amended from time to time. Optionee, by execution hereof, acknowledges
receipt of the Plan and the Plan Guidelines as they currently exist and
acceptance of the terms and conditions of the Plan, the Plan Guidelines and of
this Agreement.



12.
If any provision of this Agreement is held to be unenforceable for any reason,
it shall be modified rather than voided, if possible, in order to achieve the
intent of the parties to this option to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent.




 
Stock Option Agreement (2011 Stock Option Plan)
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


HELIX BIOMEDIX, INC.


NOTICE OF EXERCISE
OF
STOCK OPTION


TO: HELIX BIOMEDIX, INC. (the “Company”)




The undersigned hereby exercises Stock Option No. ________, granted on
_______________, by the Company pursuant to its 2011 Stock Option Plan, to
purchase __________ shares of the Company’s $0.001 par value Common Stock at a
price of _______ per share, for a total purchase price of $________.


THE SHARES ARE BEING ACQUIRED BY THE UNDERSIGNED FOR INVESTMENT PURPOSES ONLY
AND NOT WITH ANY PRESENT INTENTION TO TRANSFER OR DISTRIBUTE THE SAME.


By this exercise, the undersigned agrees (i) to provide for the payment by the
undersigned to the Company (in the manner designated by the Company) of the
Company's withholding obligation, if any, relating to the exercise of the
foregoing Stock Option and (ii) if this exercise relates to an Incentive Stock
Option, to notify the Company in writing within fifteen (15) days after the date
of any disposition of any of the Shares of Common Stock issued upon exercise of
the foregoing Stock Option that occurs within two (2) years after the date of
grant of such Stock Option or within one (1) year after such Shares of Common
Stock are issued upon exercise of the foregoing Stock Option.
 
 

      DATE   SIGNATURE                       PRINT NAME

 

 
Stock Option Agreement (2011 Stock Option Plan)
5